DETAILED ACTION
In Applicant’s Response filed 11/30/2020, Applicant has amended claims 1 and 6-8. Claims 2-3 have been cancelled. Currently, claims 1 and 4-9 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Oath/Declaration
The Declaration of Paul Leake under 37 CFR 1.132 filed 11/30/2020 is insufficient to overcome the rejection of the claims based upon Stabholz (3926182) as set forth in the Office action for at least the following reasons:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The Office has noted Declarant’s arguments on page 2 that one skilled in the art at the time invention claimed in Stabholz was made would not recognize the device taught in Stabholz decompresses the upper thoracic region of the spine. The Office respectfully disagrees because as shown in fig 1 the device is sized to be worn on the body such that decompression would be provided to at least part of the upper thoracic region.
The Office has also noted Declarant’s argument on page 3 that the device of Stabholz differs from the claimed invention because it only treats the lower lumbar region and does not allow a user to sit or lay down if needed. The Office is not persuaded by this argument, however, because as discussed above Stabholz is capable of providing decompression to at least part of the upper thoracic region of the spine. Additionally, there are no limitations in the claims which require that the device is configured to be used while a user sits or lays down. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, as it does in this case as discussed above, then it meets the claim.
The Office has also noted Declarant’s arguments on page 3 that “Stabholz could not achieve the extent of our utility and treatment zone. Instead, the device in the ‘545 application effectively decompress the spine up to T5 and addresses the need for a non-surgical, drug free option by providing safe, convenient, effective decompression of 75% of the intervertebral discs (IVD's) located in the lumbar and thoracic spine”. The Office is not persuaded by these arguments, however, because there are no limitations in the claims which require that the claimed device is configured to perform these functions and, additionally, because such 
The Office has also noted Declarant’s arguments on pages 3-5 that the design of the claimed invention was “created to answer the needs of patients and physicians alike” and provides treatment and benefits not provided by the prior art. Declarant has also argued that the invention has been a success as evidenced by recognition, awards and clearance by the FDA. Thus, Declarant is arguing that the claimed subject matter solves a problem that was long standing in the art. However, the Office is not persuaded by these arguments because there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Objections
Claim 1 is objected to because of the following informalities requiring appropriate correction:


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claim(s) 1, 4-5 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Specifically, Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 positively recites part of the human body in combination with the device, as for example: in claim 1, the limitations reciting “an upper thoracic belt wrapped around a user’s chest and positioned close to the axilla” and “a lumbar belt wrapped around the user’s waist” of the claim encompasses a human being. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the constitution. Accordingly, proper procedure where a claim is directed to an apparatus “attached to” the human body or any part thereof is to reject such claim under 35 U.S.C 101 with an explanation that, because the claim positively recites a part of the human body, it is directed to nonstatutory subject matter. See configured to be wrapped around a user’s chest and positioned close to the axilla” and “a lumbar belt configured to be wrapped around the user’s waist”.
Claims 4-5 and 7 each depend directly or indirectly from a rejected claim and, therefore, contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 112(b) because the claims include various limitations that are directed to structure that is defined by areas of the human body or method steps defined by movement of the human body both of which are subject to changes based on differences in human anatomy from one individual to the next (see rejections under 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stabholz (US 3926182).
With respect to claim 1, Stabholz discloses a portable spinal decompression device (lumbar traction apparatus 10; figure 1; column 3, lines 12-27; it is inherent that the device is “portable” since it is configured as a belt-type device worn on a patient where the patient is not otherwise restrained, restricted or prevented from walking by the device) comprising: 
a. an upper thoracic belt (upper waist U-shaped support 11 with belt 14; figure 1; column 3, lines 12-27, lines 50-61; interpreted as being an “upper thoracic” belt because of the 
b. a lumbar belt wrapped around the user’s waist (lower waist U-shaped support 12 with belt 14; figure 1; column 3, lines 12-27, 50-61; interpreted as being a “lumbar” belt because of the position of the belt below support 11 on the lower waist of a patient during use as shown in figure 1 which would be in the area of a patient’s lumbar vertebrae); 
c. rods (pair of toothed rods 24; figures 1-3; column 3, lines 19-21, 62-68); and 
d. a traction assembly capable of extending the rods (pair of traction control assemblies 15 for extending rods 24; figures 1-3; column 3, lines 62-68 - column 4, lines 1-8) wherein the traction assembly (assembly 15) for extending the rods (rods 24) includes an actuator (ratchet drive mechanism 16 – interpreted as being an actuator because it is employed for moving rod 24 upwardly within tube 22 for the purpose of moving the support 11 relative to support 12; figures 1 -3; column 3 lines 20-24, col 4, lines 3-8) with actuator handles (each mechanism 16 includes a handle associated with the mechanism – col 5 line 57 – col 6 line 15) and moves bi-directionally along the rods (the control assembly 15 comprises a tube 22 connected to a lower support 12 and a rod 24 connected to a top support 11 wherein the support 11 moves relative to support 12 when rod 24 moves upwardly into tube 22 - figures 1-3; column 3, lines 62-68 - column 4, lines 1-8; the rod moves upwardly within tube 22 to apply traction and it is inherent that the rod must also move downwardly within tube 22 to reduce the level of applied traction to thereby adjust the level of traction applied to the lumbar region of the patient – therefore, the assembly 15, which includes the rod 24, it interpreted as moving bidirectionally, upwards and downwards, to adjust the traction level) when said actuator 
Stabholz does not explicitly disclose that the upper thoracic belt is “wrapped around a user’s chest and positioned close to the axilla” but with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Stabholz which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
claim 4, Stabholz discloses the invention substantially as claimed (see rejection of claim 3 above) and also discloses that the actuator (ratchet drive mechanism 16) includes a quick release mechanism (upon completion of treatment, the operator withdraws rod 60 to “automatically” lower the rod 24 – the mechanism behind this “automatic” lowering is interpreted as a quick release mechanism; figure 5: col 6 lines 9-15).
With respect to claim 5, Stabholz discloses the invention substantially as claimed (see rejection of claim 1 above) and also discloses that the rods (24) are telescoping stock (toothed rods 24 are telescopically mounted for reciprocation within tube 22; figure 1; column 3, lines 62-68).
With respect to claim 6, Stabholz discloses a method of spinal decompression (method for applying lumbar traction; column 3, lines 50-61; col 5 line 57 – col 6 line 16; traction involves stretching the lumbar region – col 1 lines 4-6 and thereby decompresses the spine) comprising; 
a. providing a portable device (it is inherent that the device is “portable” since it is configured as a belt-type device worn on a patient where the patient is not otherwise restrained, restricted or prevented from walking by the device) comprising an upper thoracic belt (upper waist U-shaped support 11 with belt 14; figure 1; column 3, lines 12-27, lines 50-61; interpreted as being an “upper thoracic” belt because of the position of the belt above support 12 on the upper waist of a patient during use as shown in figure 1 which would be in the area of a patient’s thoracic vertebrae), lumbar belt wrapped around the user’s waist (lower waist U-shaped support 12 with belt 14; figure 1; column 3, lines 12-27, 50-61; interpreted as being a “lumbar” belt because of the position of the belt below support 11 on the lower waist of a patient during use as shown in figure 1 which would be in the area of a patient’s lumbar 
b. varying the distance between the belts (belts 14 of supports 11/12) by utilizing a mechanism to exert force and extend the rods (assembly 15 for extending rods 24 includes a ratchet drive mechanism 16 employed for moving rod 24 upwardly within tube 22 for the purpose of moving the support 11 relative to support 12; figures 1-3; column 4, lines 3-8) and return them to neutral position (upon completion of treatment, the operator withdraws rod 60 to automatically lower the rod 24; figure 5; column 6, lines 6-24).
Stabholz does not explicitly disclose that the upper thoracic belt is “wrapped around a user’s chest and positioned close to the axilla” but with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Stabholz which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not 
With respect to claim 7, Stabholz discloses the invention substantially as claimed (see rejection of claim 1 above) and also discloses that the rods (24) are extended via a traction mechanism (assembly 15) that is mechanical (traction control assembly 15 consists of a ratchet drive mechanism 16 (mechanical) used for moving rod 24 upwardly within tube 22 for the purpose of moving the support 11 relative to support 12; figures 1-3; column 3 lines 20-24, col 4, lines 3-8).
With respect to claim 8, Stabholz discloses the method substantially as claimed (see rejection of claim 6 above) and also discloses that the mechanism to extend the rods includes an actuator (ratchet drive mechanism 16 – interpreted as being an actuator because it is employed for moving rod 24 upwardly within tube 22 for the purpose of moving the support 11 relative to support 12; figures 1 -3; column 3 lines 20-24, col 4, lines 3-8).
With respect to claim 9, Stabholz discloses the method substantially as claimed (see rejection of claim 6 above) and also discloses that the mechanism to extend the rods is an actuator (ratchet drive mechanism 16) that includes a quick release mechanism (upon completion of treatment, the operator withdraws rod 60 to “automatically” lower the rod 24 – the mechanism behind this “automatic” lowering is interpreted as a quick release mechanism; figure 5: col 6 lines 9-15).

Response to Amendments/Arguments

	Regarding the objections to the claims, Applicant’s amendments to claim 8 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claim 7 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 7-9 of the Response have been fully considered but are not persuasive.
Specifically, The Office has noted Applicant’s arguments on pages 7-8 that the rejection is improper because Stabholz is non-enabling with respect to the claimed subject matter. In particular, Applicant has argued that Stabholz fails to enable one of ordinary skill in the art to make the claimed subject matter without undue experimentation because belt 14 taught in Stabholz, is “positioned at the eighth or ninth dorsal levels” and therefore is not capable of decompressing the upper thoracic region of the spinal column, at least, above dorsal eight or nine. The Office is not persuaded by these arguments, however, because there is no limitations in the claims which requires that the device is configured to decompress the entire upper thoracic region of the spinal column. The positioning of the belt at the eighth or ninth dorsal levels will provide decompression to at least part of the upper thoracic region and, therefore, is interpreted as reading on the claims. Additionally, such an argument is not persuasive because a recitation of the intended use of the claimed invention must result in a structural difference 
 The Office has also noted Applicant’s arguments on pages 8-9 related to the Leake Declaration but for at least the same reasons as provided above (with respect to the declaration and the arguments regarding the capability of the Stabholz device to decompress the upper thoracic region of the spinal column) the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims.
 Therefore, for at least the reasons provided above, The Office maintains that the prior art of record reads on the claims as recited in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLIN A CARREIRO/Examiner, Art Unit 3786